FIFTH AMENDMENT TO CREDIT AGREEMENT



THIS FIFTH AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is entered into as
of February 16, 2007, among PETRO STOPPING CENTERS, L.P., a Delaware limited
partnership (the "Borrower"), PETRO STOPPING CENTERS HOLDINGS, L.P., a Delaware
limited partnership and a limited partner of the Borrower ("Holdings"), PETRO
HOLDINGS FINANCIAL CORPORATION, a Delaware corporation ("Petro Holdings"), PETRO
DISTRIBUTING, INC., a Delaware corporation and a Subsidiary of the Borrower
("Petro Distributing"), and PETRO FINANCIAL CORPORATION, a Delaware corporation
and a Subsidiary of the Borrower ("Petro Financial"), the Lenders (as defined in
the Credit Agreement referred to below), and WELLS FARGO BANK, N. A., as
Administrative Agent, Collateral Agent and L/C Issuer.



RECITALS

:





A. The Borrower, Holdings, Petro Holdings, Petro Distributing, Petro Financial,
the Lenders party thereto and the Administrative Agent have entered into that
certain Credit Agreement dated as of February 9, 2004 (as amended by that
certain First Amendment to Credit Agreement dated as of January 21, 2005, that
certain Second Amendment to Credit Agreement dated as of July 26, 2005, that
certain Third Amendment and Consent relating to Credit Agreement dated as of
February 3, 2006 and that certain Fourth Amendment and Consent relating to
Credit Agreement dated as of July 14, 2006, and as such Credit Agreement may be
further amended, modified, supplemented and extended from time to time,
including, without limitation, as amended by this Amendment, the "Credit
Agreement").



B. The Borrower has requested that the Credit Agreement be amended in certain
respects, and the Agents and the Lenders have agreed to make such amendments
upon and subject to the terms and conditions set forth in this Amendment.



NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:




DEFINITIONS

Definitions

.
Capitalized terms used in this Amendment, to the extent not otherwise defined
herein, shall have the same meanings herein as in the Credit Agreement.






amendments to the credit agreement

Amendment to Definition of "Applicable Rate"

. The definition of the term "Applicable Rate" set forth in Section 1.01 of the
Credit Agreement is hereby amended and restated to read in its entirety as
follows:





"Applicable Rate" means as follows: (a) with respect to Base Rate Loans, 0.75%
per annum, (b) with respect to Eurodollar Rate Loans, 1.75% per annum, (c) with
respect to the commitment fee payable pursuant to Section 2.09(a), 0.375% per
annum, and (d) with respect to the Letter of Credit Fees payable pursuant to
Section 2.03(i), 1.75% per annum.



Amendment to Definition of "Revolving Loans Maturity Date"

. The definition of the term "Revolving Loans Maturity Date" set forth in
Section 1.01 of the Credit Agreement is hereby amended and restated to read in
its entirety as follows:





"Revolving Loans Maturity Date" means February 9, 2009.



Amendment to Definition of "Term Loan Maturity Date

". The definition of the term "Term Loan Maturity Date" set forth in Section
1.01 of the Credit Agreement is hereby amended and restated to read in its
entirety as follows:





"Term Loan Maturity Date" means February 9, 2009.



Amendment to Section 7.16

. Clause (b) of the proviso contained in Section 7.16 of the Credit Agreement is
hereby amended and restated to read in its entirety as follows:





(b) such deposit accounts held with such banks as referred to in clause (a)
preceding shall not be required to be subject to such Control Agreements if and
to the extent (but only if and to the extent) that (i) each such bank refuses to
execute such a Control Agreement notwithstanding the Borrower's commercially
reasonable efforts to obtain such a Control Agreement and (ii) the aggregate
amount contained in all deposit accounts which are not subject to such Control
Agreements (exclusive of amounts pledged to or deposited with the Administrative
Agent to Cash Collateralize Letters of Credit as required by this Agreement)
shall not at any time exceed $8,000,000, and



Amendment to Section 8.12

. Section 8.12 of the Credit Agreement is hereby amended and restated to read in
its entirety as follows:





8.12 Capital Expenditures.

Make or become legally obligated to make any expenditure which constitutes a
Consolidated Capital Expenditure, except for (a) Consolidated Capital
Expenditures made in the ordinary course of business and not exceeding in the
aggregate for all Loan Parties during each fiscal year the amount set forth
opposite such fiscal year below:





Fiscal Year

Maximum Amount of Capital Expenditures

2004

$10,000,000.00

2005

$14,000,000.00

2006

$14,000,000.00

2007

$18,000,000.00

2008

$18,000,000.00

2009

$18,000,000.00

, and (b) additional Consolidated Capital Expenditures (i) for building new
Petro Lube stations in an aggregate amount not to exceed $5,000,000 at any and
all times during the term of this Agreement, (ii) for building new stopping
center locations in an aggregate amount not to exceed $35,000,000 at any and all
times during the term of this Agreement, and (iii) made with proceeds of
Dispositions that were reinvested in a Replacement Asset within 12 months of the
date of such Disposition and that did not result in the requirement of a
mandatory prepayment pursuant to clause (ii) of Section 2.05(b) of this
Agreement; provided, however, that, for purposes of calculating the maximum
amount of Consolidated Capital Expenditures permitted during any fiscal year in
accordance with clause (a) of this Section 8.12, so long as no Default has
occurred and is continuing or would result from such expenditure, any portion of
any amount set forth in the table above, if not expended in the fiscal year for
which it is permitted above, may be carried over for expenditure in the next
following fiscal year (and such Consolidated Capital Expenditures made during
any fiscal year shall first be applied to any carry-forward credit from the
prior fiscal year).




CONDITIONS PRECEDENT; Representations and Warranties

Conditions Precedent

. The effectiveness of this Amendment is subject to the satisfaction of each of
the following conditions precedent (except if and to the extent that any of such
conditions precedent is waived in writing by the Agents and the Required
Lenders):



(a) The Administrative Agent shall have received all of the following, each in
form and substance and otherwise reasonably satisfactory to the Administrative
Agent:



(i) Amendment. This Amendment duly executed by all parties hereto;



(ii) Resolutions. Certified resolutions of the board of directors, members,
managers, partners or similar governing body of each Loan Party which authorize
the execution, delivery and performance of this Amendment and the other
agreements, documents and instruments referred to herein to which such Loan
Party is a party; and



(iii) Organizational Documents. True and correct copies of any and all
amendments to or modifications of any of the Organizational Documents of any
Loan Party or Petro since the Closing Date, certified (where applicable) by the
appropriate Governmental Authorities.



(b) All representations and warranties of any Loan Party or Petro contained in
the Credit Agreement or any other Loan Document shall be true and correct as of
the date hereof as if made again on and as of the date hereof (except to the
extent that such representations and warranties were expressly, in the Loan
Documents, made only in reference to a specific date).



(c) No Default or Event of Default shall have occurred and be continuing (after
giving effect to this Amendment).



(d) If and to the extent required by the Administrative Agent and presented for
payment, all fees and expenses of counsel to the Administrative Agent payable by
the Borrower in accordance with Section 11.04 of the Credit Agreement shall have
been paid.



Representations and Warranties

. Each of the Loan Parties represents and warrants to the Agents and the Lenders
that each of the conditions precedent set forth in Section 3.01 of this
Amendment has been satisfied as of the date of this Amendment. Without limiting
the generality of the foregoing, each of the Loan Parties represents and
warrants to the Agents and the Lenders that (a) all representations and
warranties of any Loan Party or Petro contained in the Credit Agreement or any
other Loan Document are true and correct as of the date hereof as if made again
on and as of the date hereof (except to the extent that such representations and
warranties were expressly, in the Loan Documents, made only in reference to a
specific date) and (b) no Default or Event of Default has occurred and is
continuing (after giving effect to this Amendment).






MISCELLANEOUS

Ratifications

. Except as expressly modified and superseded by this Amendment, the terms and
provisions of the Credit Agreement are ratified and confirmed and shall continue
in full force and effect. The Loan Parties, the Agents and the Lenders agree
that the Credit Agreement shall continue to be legal, valid, binding and
enforceable in accordance with its terms.





Reference to Credit Agreement, etc.

Each of the Loan Documents, including the Credit Agreement and any and all other
agreements, documents or instruments now or hereafter executed and/or delivered
pursuant to the terms hereof or pursuant to the terms of the Credit Agreement as
amended hereby, is hereby amended so that any reference in such Loan Document to
the Credit Agreement shall mean a reference to the Credit Agreement as amended
hereby. This Amendment shall constitute a Loan Document.





Severability

. Any provision of this Amendment held by a court of competent jurisdiction to
be invalid or unenforceable shall not impair or invalidate the remainder of this
Amendment and the effect thereof shall be confined to the provision so held to
be invalid or unenforceable.





Applicable Law

. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE (INCLUDING, WITHOUT LIMITATION, SECTION 5-1401 OF NEW
YORK'S GENERAL OBLIGATIONS LAW REGARDING CHOICE OF LAW); PROVIDED THAT THE
AGENTS AND EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.





Successors and Assigns

. This Amendment is binding upon and shall inure to the benefit of the Loan
Parties, the Agents and the Lenders and their respective successors and
permitted assigns, except that none of the Loan Parties may assign or transfer
any of its rights or obligations hereunder without the prior written consent of
the Agents and the Required Lenders.





Counterparts

. This Amendment may be executed in one or more counterparts, each of which when
so executed shall be deemed to be an original, but all of which together shall
constitute one and the same agreement.





Headings

. The headings, captions and arrangements used in this Amendment are for
convenience only and shall not affect the interpretation of this Amendment.





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.



[The remainder of this page is intentionally left blank.]



 

 

BORROWER

:





PETRO STOPPING CENTERS, L.P.,

a Delaware limited partnership



 

By:

Name:

Title:



 

HOLDINGS

:





PETRO STOPPING CENTERS HOLDINGS, L.P.



 

By:

Name:

Title:



 

PETRO HOLDINGS

:





PETRO HOLDINGS FINANCIAL CORPORATION



 

By:

Name:

Title:



 

PETRO DISTRIBUTING

:





PETRO DISTRIBUTING, INC.



By:

Name:

Title:



 

PETRO FINANCIAL

:





PETRO FINANCIAL CORPORATION



 

By:

Name:

Title:

AGENTS

:





WELLS FARGO BANK, N. A.,

as Administrative Agent and Collateral Agent



 

By:

Name: David G. James

Title: Vice President



 

LENDERS

:





WELLS FARGO BANK, N. A.,

as a Lender and L/C Issuer



 

By:

Name: David G. James

Title: Vice President



 

 

BANK OF AMERICA, N.A.,

as a Lender



 

By:

Name:

Title:



 

BIG SKY LOAN FUND, LTD.,

as a Lender



By: Eaton Vance Management

Title: Investment Advisor



 

By:

Name:

Title:



 

CELERITY CLO LIMITED



By: TCW Advisors, Inc.,

as Agent



 

By:

Name:

Title:



 

By:

Name:

Title:



EATON VANCE SENIOR FLOATING-RATE TRUST,

as a Lender



By: Eaton Vance Management

Title: Investment Advisor



 

By:

Name:

Title:



EATON VANCE INSTITUTIONAL SENIOR LOAN FUND, as a Lender



By: Eaton Vance Management

Title: Investment Advisor



 

By:

Name:

Title:



GRAYSON & CO.,

as a Lender



By: Boston Management and Research

Title: Investment Advisor



 

By:

Name:

Title:



 

 

RAYMOND JAMES BANK, FSB,

as a Lender



 

By:

Name:

Title:



TCW SELECT LOAN FUND, LIMITED,



By: TCW Advisors, Inc.

as its Collateral Manager



 

By:

Name:

Title:



 

By:

Name:

Title:



DARIEN LOAN FUNDING COMPANY

By: TCW Advisors

as its Interim Collateral Manager

 

By:

Name:

Title:

 

By:

Name:

Title:



 

 

 

CONSENT TO FIFTH AMENDMENT TO CREDIT AGREEMENT



Petro, Inc. hereby (a) consents to and approves all of the terms and provisions
of the Fifth Amendment to Credit Agreement dated as of February 16, 2007 to
which this Consent is attached and (b) ratifies, confirms and reaffirms (i) all
terms and provisions of that certain Guaranty dated as of February 9, 2004,
executed by it to and in favor of Wells Fargo Bank, N.A., as Administrative
Agent, Collateral Agent and L/C Issuer, and the other Lenders party to the
Credit Agreement, and all other Loan Documents to which it is a party, and
(ii) all of its indebtedness, liabilities and obligations under such Guaranty
and other Loan Documents, all of which shall continue in full force and effect
in accordance with their terms.



Date: February 16, 2007.



PETRO, INC.



 

By:

Name:

Title:

